           Case 3:18-cv-00852-DPJ-FKB Document 4 Filed 12/19/18 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

CRYESHA MCDONALD and CHANTAL
LEWIS, on behalf of themselves and all
others similarly situated                                                          PLAINTIFFS

VS.                                                  CIVIL ACTION NO. 3:18cv852-DPJ-FKB

TRUSTMARK NATIONAL BANK                                                           DEFENDANT


                          UNOPPOSED MOTION FOR EXTENSION
                        OF TIME TO SERVE RESPONSIVE PLEADING

           Defendant Trustmark National Bank (“Trustmark”) requests an extension of time until

February 16, 2019 to serve its responsive pleading pursuant to Fed. R. Civ. P. 12. Counsel for

Plaintiffs have advised they do not oppose the requested extension.

           ACCORDINGLY, Trustmark requests it be granted an extension of time until February

16, 2019 to serve its responsive pleading pursuant to Fed. R. Civ. P. 12.

                                              Respectfully submitted,

                                              TRUSTMARK NATIONAL BANK

                                       By:    /s/ M. Patrick McDowell
                                              One of Its Attorneys

OF COUNSEL:

R. David Kaufman, MSB No. 3526
W. Trey Jones, MSB No. 99185
M. Patrick McDowell, MSB No. 9746
Cody C. Bailey, MSB No. 103718
Jacob A. Bradley, MSB No. 105541
BRUNINI, GRANTHAM, GROWER & HEWES, PLLC
P.O. Drawer 119
Jackson, MS 39205
Telephone: (601) 948-3101
Facsimile: (601) 960-6902




03191113
           Case 3:18-cv-00852-DPJ-FKB Document 4 Filed 12/19/18 Page 2 of 2



dkaufman@brunini.com
tjones@brunini.com
pmcdowell@brunini.com
cbailey@brunini.com
jbradley@brunini.com



                                   CERTIFICATE OF SERVICE

           I hereby certify that on December 19, 2018, I electronically filed the foregoing document

with Clerk of the Court using the CM/ECF system which will send notification of such filing to

all counsel of record.


                                                       /s/ M. Patrick McDowell
                                                       M. Patrick McDowell




03191113                                           2
